Case: 17-60429      Document: 00514747332        Page: 1     Date Filed: 12/04/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                   No. 17-60429                   United States Court of Appeals

                                   No. 17-60859
                                                                           Fifth Circuit

                                                                         FILED
                                 Summary Calendar                 December 4, 2018
                                                                    Lyle W. Cayce
                                                                         Clerk
ADONAY MIGUELES ALFARO,
 Also Known as Adonay Alfaro Migueles, Also Known as Adonay Alfaro,

                                                Petitioner,

versus

MATTHEW G. WHITAKER, Acting U.S. Attorney General,

                                                Respondent.



                         Petitions for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 205 291 592




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      In consolidated petitions for review, Adonay Migueles Alfaro, a native



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-60429    Document: 00514747332     Page: 2   Date Filed: 12/04/2018


                                 No. 17-60429
                                 No. 17-60859
and citizen of El Salvador, seeks review of (1) the decision of the Board of
Immigration Appeals (“BIA”) dismissing his appeal of the order of the immi-
gration judge (“IJ”) denying withholding of removal and relief under the Con-
vention Against Torture (“CAT”) and (2) the BIA’s denial of his motion to re-
consider the dismissal of his appeal. Maintaining that he is entitled to with-
holding of removal and relief under CAT, Migueles Alfaro contends that he
adequately demonstrated eligibility for relief based on his political opinion and
his membership in a particular social group. As an initial matter, we agree
with the Acting Attorney General that Migueles Alfaro has abandoned, by fail-
ing to brief, any meaningful argument on the denial of CAT relief, see Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003), which is a distinct claim that
“should receive separate analytical attention,” Efe v. Ashcroft, 293 F.3d 899,
906−07 (5th Cir. 2002).

      As for Migueles Alfaro’s claim for withholding of removal, “[w]e review
the order of the BIA and will consider the underlying decision of the IJ only if
it influenced the determination of the BIA.”        Ojeda-Calderon v. Holder,
726 F.3d 669, 672 (5th Cir. 2013) (internal quotation marks and citation omit-
ted). We review the BIA’s legal conclusions de novo, with deference to its rea-
sonable interpretations of immigration statutes, and we review its factual
findings for substantial evidence. Zermeno v. Lynch, 835 F.3d 514, 516 (5th
Cir. 2016). Under the substantial evidence standard, “reversal is improper
unless we decide not only that the evidence supports a contrary conclusion, but
also that the evidence compels it.” Revencu v. Sessions, 895 F.3d 396, 401 (5th
Cir. 2018) (internal quotation marks and citation omitted).

      First, Migueles Alfaro contends that the BIA erred by applying Matter of
S–E–G–, 24 I. & N. Dec. 579, 582 (BIA 2008), which held that a particular social
group must “have particular and well-defined boundaries” and must “possess


                                       2
    Case: 17-60429     Document: 00514747332     Page: 3   Date Filed: 12/04/2018


                                  No. 17-60429
                                  No. 17-60859
a recognized level of social visibility.” Relying on Seventh-Circuit caselaw,
Migueles Alfaro contends that those requirements are inherently illogical,
ambiguous, and impermissible.        His position is unavailing.    In Orellana-
Monson v. Holder, 685 F.3d 511, 521 (5th Cir. 2012), we upheld the particu-
larity and social visibility test and concluded that it is entitled to deference
under Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc.,
467 U.S. 837, 842 (1984). Hernandez-de la Cruz v. Lynch, 819 F.3d 784, 786
(5th Cir. 2016).

      Next, Migueles Alfaro avers that he has demonstrated eligibility for
withholding of removal based on his political opinion. He reasons that his
opposition to criminal street gangs in El Salvador qualifies as a political opin-
ion because the gangs act as the de facto government there. To show perse-
cution on account of political opinion, Migueles Alfaro “must show proof of a
nexus between his political opinion and the persecution.” Sharma v. Holder,
729 F.3d 407, 412 (5th Cir. 2013). “The relevant question is the motivation of
the persecutor. The alien must demonstrate through some evidence, either
direct or circumstantial, that the persecutors know of his (the alien’s) political
opinion and has or will likely persecute him because of it.” Ontunez-Tursios v.
Ashcroft, 303 F.3d 341, 351 (5th Cir. 2002). The evidence does not compel us
to conclude that Migueles Alfaro has presented evidence that shows that the
gangs “know of his” opposition to them “or will likely persecute him because of
it.” Id.

      Migueles Alfaro’s last theory relates to the BIA’s denial of his motion to
reconsider its dismissal of his appeal. He posits that the BIA abused its dis-
cretion in denying the motion because neither the IJ nor the BIA considered
that the gangs are the de facto government and that his opposition to them
thus qualifies as a political opinion.


                                         3
    Case: 17-60429    Document: 00514747332     Page: 4   Date Filed: 12/04/2018


                                 No. 17-60429
                                 No. 17-60859
      We disagree. The BIA announced its decision on appeal “in terms suffi-
cient to enable [us] to perceive that it has heard and thought and not merely
reacted.” Efe, 293 F.3d at 908. Migueles Alfaro did not show any error of law
of fact with respect to the BIA’s dismissal of his appeal.        See 8 C.F.R.
§ 12003.2(b)(1). Further, he has not demonstrated that the denial of his motion
to reconsider was “capricious, racially invidious, utterly without foundation in
the evidence, or otherwise so aberrational that it is arbitrary rather than the
result of any perceptible rational approach.” Osuchukwu v. I.N.S., 744 F.2d
1136, 1142 (5th Cir. 1984). Migueles Alfaro has thus not demonstrated that
the BIA abused its discretion by denying reconsideration.         Le v. Lynch,
819 F.3d 98, 104 (5th Cir. 2016).

      The petitions for review are DENIED.




                                       4